DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on December 23, 2020, has been entered.
Claims 1 and 5 are amended; claim 7 is canceled.
The applicant contends that the cited prior art fails to teach the new material limiting the downwardly-inclined orientation of the discharge ports to “less than 45 degrees.” Kumagai, for instance, teaches a downward-incline of 45 degrees, which exceeds the claimed threshold (pp. 11-12).
In response, the examiner does not find the amendment persuasive, as “less than 45 degrees” theoretically encompasses even the most negligible deviation from the quarter-pi standard – an orientation of 44.9999 degrees, for instance, would count. 
The relevant section of Kumagai reads, “the angle theta at which the gas discharge hole 35…is oriented with respect to the vertical axis is…about 45 degrees” (emphasis added). As we know, the adverb about signifies nearness to a given standard. One of ordinary skill, then, would surely understand “about 45 degrees” to comprise a small margin on either side of the value. The Office understands 44.9 degrees to be synonymous with “about 45 degrees.” Yet even if it were conceded, for the sake of argument, that Kumagai teaches 45 degrees exactly, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or workable ranges via routine experimentation involves only ordinary skill (In re Aller, 220 F.2d 454, 105 USPQ 233, CCPA 1955). Ultimately, given a prior art teaching of 45 degrees, a subsequent modification which reorients the discharge port by one one thousandth of a degree, without correlating this change to a concrete, functional advance, is not considered a patentable contribution.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The fourth to last and third to last paragraphs of claim 1 specify that the reaction and modification gas injectors, respectively, “intersect with a passage region of the plurality of regions through which the substrate…passes.” This requirement, however, contradicts 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al., US 2015/0007774, in view of Kumagai et al., US 2015/0315705.
Claims 1-2: Iwasaki discloses a film forming apparatus, comprising:
A vacuum vessel (12) housing a rotary table (14) ([0038], Fig. 1);
A raw material gas supply part (16), including (Fig. 4):
A plurality of discharge ports (16h) [0043];
An exhaust port (18a) [0045];
A reaction region (R2) and a modification region formed apart from each other in the rotational direction of the table, wherein the latter is being taken as the processing region directly upstream from R2 (Fig. 3);
A reaction gas discharge part (50b) installed in the reaction region ([0065], Fig. 9);
A modification gas discharge part (50b’) installed in the modification region, wherein the structure of the modification region is identical to the reaction region;
A reaction gas plasma generator (22) configured to activate the reaction gas ([0057], Fig. 9);
A modification gas plasma generator (22’) configured to active the modification gas.
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)). Iwasaki’s apparatus is capable of providing a nitrogen-containing or hydrogen gas, as the claims require.
It is unclear, however, if the reaction and modification gas discharge parts each have plural “discharge ports formed along a longitudinal direction of the gas injector,” as is recited by the final paragraph of claim 1. Kumagai, though, discloses an analogous rotary table apparatus which, like Iwasaki, includes a region (P2) for plasma generation [0035]. As delineated by Figures 3 and 5, Kumagai provides a gas discharge part (34) including a plurality of discharge ports formed along its longitudinal extent. Further, the discharge part is installed at an upstream end portion of the region (P2) and emits a reaction gas toward the region’s downstream side, whereby an exhaust port (62) formed at an outer side of the rotary table receives the effluent (Fig. 12, [0060]). This pairing of discharge parts and exhaust ports is generalized: discharge part 33 emits gas downstream to exhaust port 101, and discharge parts 31 and 32 emit gas downstream across processing region P1 to exhaust port 61 (Fig. 12). In light of these deliverances, it would have been obvious to provide each of Iwasaki’s discharge parts with plural discharge ports in order to provide a sufficient flow a reaction gas to the substrate. It would have been further obvious to provide the reaction and modification regions with dedicated exhaust ports, which are installed on the opposite side as the corresponding discharge part, in order to efficiently remove spent gas from these regions and preclude its diffusion into other spaces. 
Lastly, regarding the new material, Kumagai orients the ports of the modification and reaction gas injectors downwardly at “about 45 degrees,” which the examiner is interpreting as encompassing a small margin on either side of the 45 degree reference point [0046]. Necessarily, this range would include a limited collection of values “less than 45 degrees,” as the limitation requires.
Claim 3: As discussed above, the reaction gas discharge part is installed on the upstream, rather than the downstream, side of the reaction region. Even so, simply transposing the arrangement of the discharge and exhaust parts would be sufficient to satisfy the claimed relationship. The Office considers this step to be within the scope of ordinary skill, since it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Claim 4: The region previously taken as the “modification region” can arbitrarily be divided into two sections to satisfy this limitation.
Claim 5: The second modification region can be taken to encompass nozzle 42 of Kumagai (Fig. 3).
Ex parte Masham 2, USPQ2D 1647). The operator can simply set the flow rate to the claim amount. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/Primary Examiner, Art Unit 1716